DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the submission dated 9/22/2021. Claims 1-8 are presented for examination. Claims 9-15 are canceled without disclaimer.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 and 8 are rejected under 35 U.S.C. 103 as obvious over Okita et al. (US 20080049005) in view of Takanashi et al. (US 201500287370).
Considering claim 1, Okita discloses a display device (e.g., LCD device, see fig. 1 and par. 50) that receives input image data (D1) having gradation characteristics (see fig. 1); a display panel (DP) that displays image data with the gradation levels (see par. 14); an illuminance sensor (9(A-B)) that detects illuminance of an environment where the display device is placed (see pars. 50, 58 and 63-64); and a gamma characteristic corrector (e.g., combined functions of items 5 & XD) that controls the gradation by use of a gamma characteristic corresponding to the detected illuminance (see pars. 60-61, e.g., The image data D1 is converted to pixel data DO by the image data conversion circuit 13. The converted pixel data DO is delivered to the source driver XD. On the other hand, the gradation reference voltage generating circuit 7 has a function of shifting a power supply voltage, which is a reference voltage, in accordance with the brightness of ambient light detected by the sensor unit 9. In other words, the shift amount of the power supply voltage is determined, depending on the brightness of ambient light. Making use of this function, the gradation reference voltage generating circuit 7 generates a predetermined number of gradation reference voltages VREF. The source driver XD is configured to set the pixel voltages Vs relative to the input gradation levels, with reference to the predetermined number of gradation reference voltages VREF which are supplied from the gradation reference voltage generating circuit 7. The source driver XD converts the pixel data DO, which are delivered from the image data conversion circuit 13, to the pixel voltages Vs and outputs the pixel voltages Vs to the source lines X1 to Xn in a parallel fashion. [0061] By the above-described structure, it is possible to make the reflectance (reflectance gamma) relative to the input gradation in the reflective display mode, which is dominant in the light place, substantially agree with the transmittance (transmittance gamma) relative to the input gradation in the transmissive display mode which is dominant in the dark place.)
The Okita reference differs from the present claim in that it fails to specifically teach a gradation conversion circuit (100, fig. 1) for converting gradation of the input image (101) [by use of a gamma characteristic corresponding to the detected illuminance (via item 109)], which is disclosed by Takanashi (e.g., image group for measurement B is a group for gradation adjustment…. (see par. 120)…….. input image data with pixel values are converted into gradation values with target or gamma characteristic that is in conformity with gamma characteristic of the display (see par. 149 in light of paragraph 145)…… calculate gradation value of the input image and convert said gradation value into a gradation for realizing a target [gamma] characteristic (see par. 183)).
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teaching of Okita to include converting gradation of the input image, in the same conventional manner as taught by Takanashi; in order to execute display processing for displaying images for calibration on the basis of measurement values of the images, wherein when a light emission state of the light-emitting unit changes during the execution of the display processing, so as to yield display of images with gradation values with gamma characteristic that is in conformity with gamma characteristic of the display device.
Claim 8 relates to a method for displaying image data and has substantially the same technical features as those of claim 1. 

Allowable Subject Matter
4.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because: while the Okita teaches a display device that receives and display an input image data (D1) 

Conclusion

	Kato (US 20180211630) discloses a a display device includes a display panel including a plurality of pixel electrodes, a data conversion unit, a controller and a detector.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





WS
11/15/2021